Title: To George Washington from Samuel Huntington, 20 June 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir
                            Philadelphia June 20th 1781
                        
                        Your Excellency will receive enclosd, a petition from Genl Bailey & others Inhabitants in the Northern
                            Frontier on Connecticutt river; which is referd to the Commander in Chief.
                        Congress are anxious to obtain the release of the late President Laurens from his Confinement and for that
                            purpose have passd a resolve directing our Minister at Versailles to offer Genl Burgoyne in exchange for him, the resolve
                            passd in consequence of a report we receivd that Genl Clinton has refused to Exchange Burgoyne.
                        This constrains me to trouble your Excellency once more on the Subject, and request you
                            would Inform me whether Genl Clinton hath refused to exchange Genl Burgoyne, or whether the carrying  this Resolve into
                            Execution, will embarrass any measures you may have in contimblation respecting a general exchange of prisoners. 
                        This information is necessary before the orders for exchanging President Laurens are transmitted to Europe. I
                            have the honour to be with perfect Respect Your Exys humble Servt
                        
                            Sam. Huntington Presidt
                            

                        
                    